884 F.2d 1387Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Melton T. CUTLER, Plaintiff-Appellant,v.BAKERY, CONFECTIONERY AND TOBACCO WORKERS INTERNATIONALUNION, LOCAL 203-T, Philip Morris, Incorporated,Defendants-Appellees.
No. 89-1463.
United States Court of Appeals, Fourth Circuit.
Submitted July 13, 1989.Decided Aug. 17, 1989.

Melton T. Cutler, appellant pro se.
Jay Joseph Levit, (Levit & Mann), for appellee Bakery, Confectionery and Tobacco Workers International, Local 203-T, Martin Joseph Barrington, Hill B. Wellford, Jr., (Hunton & Williams), Eric Alfred Taussig, (Philip Morris Incorporated), for appellee Philip Morris, Inc.
Before DONALD RUSSELL, PHILLIPS, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Melton T. Cutler appeals from the district court's order granting summary judgment to defendants upon a finding that the defendant union did not breach its duty of fair representation and that the defendant Philip Morris, Incorporated did not violate its collective bargaining agreement with the union.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Cutler v. Bakery, Confectionery and Tobacco Workers International Union, C/A No. 88-795-R (E.D.Va. Apr. 21, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.